Case 4:15-cv-03495 Document 270 Filed in TXSD on 12/14/18 Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               December 14, 2018
                                                                David J. Bradley, Clerk
Case 4:15-cv-03495 Document 270 Filed in TXSD on 12/14/18 Page 2 of 2
